United States Court of Appeals
                     For the First Circuit

No. 20-9006

    IN RE: JOSÉ ANTONIO LÓPEZ CANCEL; CARMEN NEREIDA MEDINA
                           GONZÁLEZ,

                            Debtors.



  WILFREDO SEGARRA MIRANDA, Chapter 7 Trustee for José Antonio
        López Cancel and Carmen Nereida Medina González,

                     Plaintiff, Appellant,

                               v.

                  BANCO POPULAR DE PUERTO RICO,

                      Defendant, Appellee,

   JOSÉ ANTONIO LÓPEZ CANCEL; CARMEN NEREIDA MEDINA GONZÁLEZ,

                    Intervenors, Appellees.


                          ERRATA SHEET

     The opinion of this Court, issued on August 6, 2021, is
amended as follows:


    On page 12, line 21, please replace "Id." with "id."